                    2:18-cv-02308-CSB-EIL # 28-2   Page 1 of 16
                                                                                      E-FILED
                                                     Wednesday, 03 February, 2021 12:21:48 PM
                                                                 Clerk, U.S. District Court, ILCD

                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION
CHERYLYNN BARNHILL,                  )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )             No.: 2:18-cv-2308
                                     )
U-HAUL CO. OF ILLINOIS, INC.,        )
                                     )
            Defendant.               )




        EXHIBIT B
                       2:18-cv-02308-CSB-EIL # 28-2              Page 2 of 16




                        AMERICAN ARBITRATION ASSOCIATION

CHERYLYNN BARNHILL                                           )
                                                             )
                       Claimant,                             )
                                                             )
               v.                                            )        No. 01-20- 0007-2775
                                                             )
                                                             )
U-HAUL CO. OF ILLINOIS, INC.                                 )
                                                             )
                       Respondent                            )

                    DECISION ON RESPONDENT’S MOTION TO DISMISS

                                       INTRODUCTION

       After being discharged from employment with U-Haul Co. of Illinois, Inc. (“U-Haul”) on

August 15, 2016, Cherylynn Barnhill (“Barnhill”) brought employment discrimination charges

against U-Haul. U-Haul has moved to dismiss her claims which, as explained below, are now before

this Arbitrator. For the reasons set forth below, U-Haul’s motion is granted and Barnhill’s claims

are, therefore, dismissed.

                                   STATEMENT OF FACTS

       Barnhill was first employed by U-Haul on June 23, 2014 as a customer service representative.

Complaint at Law, Respondent’s Exhibit (“Resp. Ex.”) C, ¶ 9. She alleges that, in June 2015, she

complained to U-Haul that the assistant general manager at the location at which she worked had

directed a racial slur at here. Id. ¶ 10. In February of 2016, U-Haul promoted Barnhill to assistant

general manager. Id. ¶ 11. On or before May of 2016, she notified U-Haul that she was pregnant.

Id. ¶ 12. On May 30, 2016, U-Haul demoted Barnhill to customer service representative and, on

August 15, 2016, she was discharged from employment with U-Haul. Id. ¶¶ 14, 15.
                       2:18-cv-02308-CSB-EIL # 28-2             Page 3 of 16




       On March 14, 2017, which was 210 days after her discharge and 288 days after her demotion,

Barnhill filed a charge with the Illinois Department of Human Rights (“IDHR”) alleging race and

sex discrimination and retaliation. Resp. Ex. A. The IDHR charge was cross filed with the United

States Equal Employment Opportunity Commission (“EEOC”) which received it on March 17, 2017.

Id. On August 28, 2018, the EEOC sent Barnhill a letter advising her that it had conducted an

investigation of her charge and that, in their judgment, the evidence gathered was unlikely to support

a charge of discrimination. Claimant’s Exhibits (“Cl. Exs.”). On September 11, 2018, the EEOC

issued, and Barnhill received, a dismissal of Barnhill’s charge and notified her that she had 90 days

after receipt of the letter to file a lawsuit. Resp. Ex. B; Resp. Ex. C, Cmplt. ¶ 5; Cl. Exs.; see 42

U.S.C. § 2000e–5(f)(1) (Title VII action must be brought within 90 days of the claimant's

notification of her right to sue). The notice said that, “[y]our lawsuit must be filed within 90 days

of your receipt of this notice or your right to sue based on this charge will be lost.” Resp. Ex. B

(emphasis added; other emphasis deleted). Thus, the notice specifically told Barnhill that she could

file a “lawsuit” without telling her that she may, instead, be obligated to demand arbitration. Since

Barnhill alleges that she received the 90-day right-to-sue notice on September 11, 2018, she had until

December 10, 2018 to file an action.

       Barnhill filed an action in the United States District Court for the Central District of Illinois

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”) on December

6, 2018, thus within the 90-day filing period. Resp. Ex. C. Though she was apparently acting pro

se throughout the EEOC/IDHR proceedings, she was represented by counsel in filing the complaint

but, as confirmed by a review of the court docket, on February 19, 2019, her attorney filed a motion

to withdraw as counsel in the litigation and, on February 21, 2019, Magistrate Judge Eric I. Long


                                                  2
                       2:18-cv-02308-CSB-EIL # 28-2             Page 4 of 16




granted that motion. Thereafter, Barnhill acted pro se throughout the litigation.1

        U-Haul moved to dismiss Barnhill’s suit or, in the alternative, to stay the proceedings and

compel arbitration. In an Order issued on May 2, 2019 (“Order”), Judge Colin Bruce granted U-

Haul’s motion by staying the acting pending arbitration. Resp. Ex. E. The parties reported on the

status of the case to Magistrate Judge Long who issued an order on January 29, 2020, at which time,

Barnhill had still not filed a demand for arbitration. Resp. Ex. G. On June 22, 2020, 417 days after

Judge Bruce stayed the lawsuit, Barnhill filed an arbitration demand with the American Arbitration

Association (“AAA”). Resp. Ex. F. In response, U-Haul filed a Motion to Dismiss Claimant’s

Demand for Arbitration as Time-Barred (“Motion”). The parties then briefed the motion.

                                              DECISION

I.      Standard of Review

        U-Haul characterizes its Motion as one to dismiss. The AAA Employment Arbitration Rules

and Mediation Procedures (“Rules”) do not expressly provide for motions to dismiss. But Rule 19

does permit me to allow the filing of a dispositive motion if I determine that the moving party has

made a sufficient showing that its motion is likely to dispose of, or at least narrow, the issues in the

case. For the reasons set forth below, I find that U-Haul has made that showing and, moreover, that

Barnhill’s arbitration should be dismissed.




        1
                 In her exhibits, Barnhill included a decision on a claim for unemployment insurance
issued by an administrative law judge acting for the Illinois Department of Employment Security.
That decision shows that Barnhill was represented by counsel in the unemployment insurance
hearing. But none of the EEOC/IDHR documents reflect that either the attorney who represented
Barnhill in the unemployment insurance hearings, nor any other attorney, represented Barnhill in the
EEOC/IDHR proceedings.

                                                   3
                       2:18-cv-02308-CSB-EIL # 28-2             Page 5 of 16




       Both motions to dismiss and summary judgment motions are dispositive motions. To apply

the proper standard of review, however, I have to determine whether U-Haul’s motion is properly

characterized as a motion to dismiss or a motion for summary judgment. A motion to dismiss

typically tests only the adequacy of the complaint. Accordingly, motions that rely on evidence

outside the pleadings, should be treated as motions for summary judgment. Fed. R. Civ. P. 12(d);

see e.g., Rutherford v. Judge & Dolph, Ltd., 707 F.3d 710, 713-14 (7th Cir. 2013). Both U-Haul and

Barnhill rely on evidence that is outside the pleadings such as the arbitration agreement (“Arbitration

Agreement”) that Barnhill allegedly signed and parts of the records in the EEOC and the federal

district court. Accordingly, it is proper to treat U-Haul’s motion as a motion for summary judgment

rather than a motion to dismiss. Rutherford, 707 F.3d at 713-14.

       A party is entitled to summary judgment “without delay if the pleadings, depositions, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of law.’” Fed. R. Civ.

P. 56(a); 735 ILCS (c); Home Star Bank & Fin. Servs. v. Emergency Care & Health Org., Ltd., __

Ill2d. __, 2014 IL 115526 at 22, 6 N.E.3d 128, 1346; Rivera v. Guevara, 319 F. Supp. 3d 1004, 1016

(N.D. Ill. 2018). Summary judgment should, therefore, be granted when “the nonmovant’s evidence

is insufficient to avoid judgment as a matter of law.” Rivera, 319 F. Supp. 3d at 1016; Jiotis v. Burr

Ridge Park Dist., 2014 IL App (2d) 121293, at 25,4 N.E.3d 514, 523; see Celotex Corp. v. Catrett,

477 U.S. 317 (1986) (interpreting F. R. Civ. P. 56); Department of Financial & Professional

Regulation v. Walgreen Co., 2012 IL App (2d) 110452, ¶ 22, 970 N.E.2d 552, (recognizing similar

interpretation applies under section 2-1005 (c); Pecora v. County of Cook, 323 Ill. App. 3d 917, 934,

752 N.E.2d 532 (same). “Where the record taken as a whole could not lead a rational trier of fact


                                                  4
                       2:18-cv-02308-CSB-EIL # 28-2             Page 6 of 16




to find for the nonmoving party, there is no 'genuine issue for trial.’” Ray Dancer, Inc. v. DMC

Corp.,230 Ill. App. 3d 40, 52,594 N.E.2d 1344, 1352 (Ill. App. 1992), quoting Matsushita Elec. Ind.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). When considering a motion for summary

decision, an arbitrator should not weigh evidence, make credibility determinations, or decide the

truth of any contested, material factual assertions. See Viamedia, Inc. v. Comcast Corp., 951 F.3d

429, 467 (7th Cir. 2020), citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Quality

Transp. Servs. v. Mark Thompson Trucking, Inc., 2017 IL App (3d) 160761 P. 24, 90 N.E.3d 485,

490 (2017). Furthermore, an arbitrator should not draw inferences from even uncontested facts

unless only one inference is reasonable. See e.g., Manahan v. Daily News-Tribune, 50 Ill.App.3d

9, 12, 365 N.E.2d 1045, 1048 (1977).

II.    Timeliness of Charge

       On March 14, 2017, when Barnhill filed her IDHR charge, complainants had 180 days to file

such a charge with the IDHR. 775 ILCS 5/7A-102(a) (eff. July 13, 2014 to Sept. 7, 2017).2 Since

Barnhill filed her charge on August 15, 2016, which was 210 days after her discharge and 288 days

after her demotion. U-Haul argues that she filed her charge too late.

       Section 706(e) of Title VII also provides that a complainant must file a charge within 180

days after the alleged act of employment discrimination, 42 U.S.C. § 2000e-5(e)(1), but that time

limit is extended to 300 days if a complainant files a charge in a so-called “deferral state,” which is

a state with a statute that grants it the authority to grant relief from the unlawful employment

practice. Id. In deferral states, however, a charge is not deemed filed with the EEOC before the


       2
              The statute was amended in 2018 to provide 300 days for filing a charge with the
IDHR, but the amendment did not become effective until June 8, 2018, after Barnhill filed her
charge. 2018 P.A. 100-588, § 30,

                                                  5
                        2:18-cv-02308-CSB-EIL # 28-2             Page 7 of 16




expiration of 60 days after the state proceedings commenced, or the date the state agency terminates

its proceedings, whichever is sooner. Id. § 5(c); see Mohasco Corporation v. Silver, 447 U.S. 807,

816-27 (1980).

        “The 180-day EEOC filing period applies ‘except that in a case of an unlawful employment

practice with respect to which the person aggrieved has initially instituted proceedings with a State

or local agency with authority to grant or seek relief from such practice, . . . such charge shall be

filed by or on behalf of the person aggrieved within three hundred days after the alleged unlawful

employment practice occurred.’” Gilardi v. Schroeder, 833 F.2d 1226, 1230 (7th Cir. 1987)

(emphasis added), quoting 42 U.S.C. § 2000e-5(e). U-Haul relies on O'Young v. Hobart Corp., 579

F. Supp. 418 (N.D. Ill. 1983), which, like some other cases, holds that when a complainant filed an

untimely charge in the state or local agency, such an agency no longer has “authority to grant or seek

relief from such practice,” and therefore, the complainant “is not entitled to the benefit of the

extended 300 day filing period.” O'Young, 579 F. Supp. at 421; see also, Lowell v. Glidden-Durkee,

Div. Of SCM Corp., 529 F.Supp. 17 (N.D. Ill. 1981) (same).

        But the Supreme Court has held that employment discrimination charges need not be timely

filed with the state to be deemed timely filed with the EEOC. Oscar Mayer & Co. v. Evans, 441

U.S. 750 (1978) (age discrimination claim); Mohasco Corporation v. Silver, 447 U.S. 807, 816-27

(1980). Moreover, after the district courts issued the decisions on which U-Haul relies, the Court

of Appeals for the Seventh Circuit joined five other federal circuit courts in holding that “the 300-

day filing period under Title VII is available to deferral state residents who file complaints with state

agencies more than 180 days after the alleged discrimination.” Gilardi v. Schroeder, 833 F.2d 1226,

1230-31 (7th Cir. 1987). The United States Supreme Court then resolved any dispute by also holding


                                                   6
                      2:18-cv-02308-CSB-EIL # 28-2           Page 8 of 16




that complainants who file discrimination charges that are untimely under state law are entitled to

Title VII’s extended 300-day filing period. EEOC v. Commercial Office Prods. Co., 486 U.S. 107,

122-25 (1988). Nor does it matter that Barnhill filed her charge with the EEOC and the IDHR.

Although Title VII requires a complainant to institute proceedings with the state agency, 42 U.S.C.

§ 2000e-5(e), the EEOC refers all charges that are filed with the EEOC to the appropriate state

agency. See 29 C.F.R. § 1601.13. The Supreme Court has held that the statutory prerequisite for

referral to a state agency is met when the EEOC refers the charges to a state agency on the

complainant's behalf. Love v. Pullman Co., 404 U.S. 522 (1972); see also Gilardi, 833 F.2d at 1230-

31 (same). Accordingly, even before Illinois’ statute was amended, Barnhill had 300 days from the

date of the allegedly unlawful employment conduct to file her charge with the EEOC.

       Barnhill alleges that she was unlawfully demoted on May 30, 2016 and unlawfully discharged

on August 15, 2016. She filed her charge on March 14, 2017. There were, therefore, 288 days

between Barnhill’s demotion - and 211 days between her discharge - and the charge filing date.

Accordingly, as to both her demotion and her discharge claims, Barnhill filed her EEOC charge

within 300 days of the allegedly unlawful conduct.3 However, in a deferral state such as Illinois,

a charge is not deemed filed with the EEOC before the expiration of 60 days after the state

proceedings commenced, or the date the state agency terminates its proceedings, whichever is

sooner. 42 U.S.C. § 2000e-5(c); Mohasco, 447 U.S. at 816-27. Barnhill’s charge alleging that her

discharge was unlawful would have been referred back to the EEOC from the IDHR, and therefore



       3
               The EEOC received the charge on March 17, 2017. Using that date, there were 291
days between Barnhill’s demotion - and 214 days between her discharge - and the charge filing date.
It makes no difference which date is used since the charge was filed within the 300-day periods in
any event.

                                                7
                       2:18-cv-02308-CSB-EIL # 28-2             Page 9 of 16




filed with the EEOC, within 300 days even if it remained pending at the IDHR for the full 60 days.

That is, even allowing for the 60 day referral, Barnhill had 240 day from her discharge on August

15, 2016, or until April 12, 2017, to file a charge contesting her discharge. Since she filed her charge

by March 14, 2017, the charge was timely for challenging her discharge.

        However, there was not sufficient time for referral of Barnhill’s demotion charge to the IDHR

for 60 days. That is, allowing for the 60 day referral, Barnhill had 240 days from her demotion on

May 30, 2016, or until January 25, 2017, to file a charge contesting her demotion. Since she filed

her charge on March 14, 2017, the charge was not timely for challenging her demotion unless the

IDHR terminated its proceedings sufficiently before the 60-day deferral period. In EEOC v.

Commercial Office Products Co., 486 U.S. 107 (1988), however, the Supreme Court recognized that

states often have worksharing agreements with the EEOC under which states waive the 60-day

deferral period, and it held that when states waive the deferral period pursuant to a worksharing

agreement, that “terminates” the proceedings within the meaning of 42 U.S.C. § 2000e-5(c). EEOC

v. Commercial Office Products Co., 486 U.S. at 114-125; id., at 125-26 (O’Connor concurring). In

Hong v. Children's Memorial Hosp., 936 F.2d 967 (7th Cir. 1991), the Seventh Circuit held that

Illinois’ worksharing agreement contained a prearranged waiver of the deferral period that terminated

proceedings in the IDHR immediately upon filing a charge with the EEOC that was beyond the 180-

day limitations period for filing in the IDHR.

        Hong might be distinguished on the ground that, unlike Hong, Barnhill filed her charge in

the EEOC. Furthermore, it is unclear whether or when the IDHR sent EEOC notice that it had

terminated its proceedings which might leave it unclear as to whether the termination occurred

within the 300-day period for filing with the EEOC. However, in Marlowe v. Bottarelli, 938 F.2d


                                                   8
                      2:18-cv-02308-CSB-EIL # 28-2            Page 10 of 16




807 (7th Cir. 1991), the Seventh Circuit held that the Illinois worksharing agreement was self-

executing such that a charge filed with the EEOC on the 299th day after the allegedly discriminatory

conduct automatically terminated a deferral to the IDHR making the charge timely filed within 300

days at the EEOC.

       U-Haul has not offered any evidence that Illinois’ worksharing agreement operates any

differently now than it did when Marlowe was decided. Accordingly, when Barnhill filed her charge

288 and 211 days after her demotion and discharge, respectively, she was within the 300-day period

for filing a charge (as to both the demotion and the discharge) with the EEOC in a deferral state such

as Illinois, and the IDHR immediately terminated its proceedings by the operation of the worksharing

agreement. Accordingly, Barnhill’s EEOC charge was filed timely as to both her demotion and her

discharge.

III.   Timeliness of Notice of Arbitration

       Barnhill had until December 10, 2018 to file an action after she received the 90-day right-to-

sue letter on September 11, 2018. Resp. Ex. B; Cl. Exs. She filed an action in federal district court

within that time, but U-Haul argues that Barnhill’s arbitration action should be dismissed because

she was subject to the Arbitration Agreement, and she did not file a demand for arbitration until June

22, 2020, long after expiration of the 90-day right-to-sue period.

       The time requirements for filing discrimination claims can sometimes be equitably tolled

when a plaintiff files a timely action but in the wrong forum. See e.g., Husch v. Szabo Food Service

Co., 851 F.2d 999, 1003-1004 (7th Cir. 1988). However, the doctrine of equitable tolling is a narrow

exception to the obligation to file a timely action, lest it undermine limitations requirements

altogether. See e.g., Wang v. Palmisano, 157 F.Supp.3d 306, 320 (S.D.N.Y. 2016). The plaintiff


                                                  9
                      2:18-cv-02308-CSB-EIL # 28-2             Page 11 of 16




must meet the burden of showing that extraordinary circumstances prevented her from filing the

claim in the proper forum, and that she acted with reasonable diligence in filing in the proper forum

once she learned of her mistake. Id. citing Parada v. Banco Indus. De Venez., C.A. , 753 F.3d 62,

70 (2d Cir. 2014). That a plaintiff is pro se does not, of itself, show extraordinary circumstances,

id., 157 F.Supp.3d at 321, citing Smith v. McGinnis, 208 F.3d 13, 18 (2d Cir. 2000), and, in any

event, Barnhill was represented by counsel when she filed the district court complaint. Nor is the

mere fact that Barnhill filed in the wrong forum sufficient to invoke equitable tolling. Id., 157

F.Supp.3d at 322; see also Hagan v. Katz Communs., Inc., 200 F.Supp.3d 435, 445 (S.D.N.Y 2016)

(Title VII action).

        However, the EEOC notified Barnhill that “[y]our lawsuit must be filed within 90 days of

your receipt of this notice or your right to sue based on this charge will be lost,” without notifying

her that she may be obligated to file an arbitration demand instead of a lawsuit. That might

constitute extraordinary circumstances entitling a pro se plaintiff to invoke the doctrine of equitable

tolling. But Barnhill was not acting pro se when she filed the district court complaint. Furthermore,

by 2018, when Barnhill’s suit was filed, the Supreme Court, the Seventh Circuit (which governs

cases in Illinois), and most other jurisdictions had made it clear that discrimination cases were

subject to arbitration clauses. See Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20 (1991) (age

discrimination claim subject to arbitration clause); Koveleskie v. SBC Capital Mkts., Inc., 167 F.3d

361, 364-65 (7th Cir. 1999) (Title VII; collecting authorities). Accordingly, there is no basis on this

record for holding that extraordinary circumstances prevented Barnhill from demanding arbitration

within the 90-day period for commencing an action after receipt of the right-to-sue letter.




                                                  10
                         2:18-cv-02308-CSB-EIL # 28-2            Page 12 of 16




          Moreover, even if Barnhill could show that extraordinary circumstances prevented her from

proceeding in the proper forum in the first place, Judge Bruce issued his Order staying Barnhill’s

federal court action pending arbitration on May 2, 2019. At that point, Barnhill knew that she had

to take her claim to arbitration rather than to district court. Yet she had not done so 272 days later,

on January 29, 2020, when Magistrate Judge Long issued an order in which he described in detail

how to proceed in the AAA. Even then, Barnhill did not file with the AAA until June 22, 2020, 417

days after Judge Bruce stayed the lawsuit. Given that a plaintiff has only 90 days to file an action

after receipt of a right-to-sue letter, it is hard to imagine circumstances in which a diligent plaintiff

would not file for arbitration within at least 90 days after her suit in federal district court was stayed

pending arbitration. Accordingly, Barnhill has not shown that she acted diligently in demanding

arbitration after Judge Bruce stayed her lawsuit. See Hagan, 200 F.Supp.3d at 445 (delay of nearly

a year was not reasonably diligent); Wang, 157 F.Supp.3d at 323-24 (at least eight months delay in

filing in proper forum displayed lack of reasonable diligence).

IV.       U-Haul’s Arbitration Agreement is Binding on Barnhill

          Barnhill argues that she “never signed this alleged agreement. . . .” Resp. at 1. In his Order,

however, in deciding that the case should be arbitrated, Judge Bruce held that Barnhill, “in her

Response, does not contest [U-Haul’s] assertion that she signed the arbitration agreement, and that

the agreement is valid and binding, and would cover the claims she raised in her Complaint. Thus,

[Barnhill] has conceded that the arbitration agreement is valid, binding, and enforceable.” Resp. Ex.

E at 4.

          When a court stays its proceedings pending arbitration, absent a contrary agreement by the

parties, the court, not the arbitrator, decides whether the case is arbitrable. Howsam v. Dean Witter


                                                    11
                      2:18-cv-02308-CSB-EIL # 28-2           Page 13 of 16




Reynolds, Inc., 537 U.S. 79, 83-86 (2002); see Cerna v. Prestress Servs. Indus. LLC, 2011 U.S. Dist.

LEXIS* 9 53527 (N.D. IL) (Title VII). Nothing in U-Haul’s Arbitration Agreement suggests that

the question of arbitrability is to be decided by the arbitrator as opposed to a court. Resp. Ex. D.

Accordingly, Judge Bruce’s decision that the Arbitration Agreement is valid is now binding on me.

       Furthermore, even if Judge Bruce’s ruling was not binding, his decision on that question is

now the law of the case which means that there is a presumption that Judge Bruce’s ruling will be

adhered to throughout the litigation. CERAbio, LLC v. Wright Med. Tech., Inc., 2006 U.S. Dist.

LEXIS 11510, *26-27, citing Avitia v. Metropolitan Club of Chicago, Inc., 49 F.3d 1219, 1227 (7th

Cir. 1995) (other citations omitted). I see no basis for refusing to abide by that presumption even

if doing so was an option open to me. Indeed, though Barnhill asserts that she never signed the

Arbitration Agreement, U-Haul has produced a copy showing her electronic signature. Resp. Ex.

D; see 5 ILCS 175/5-105 (electronic signatures are valid in Illinois). U-Haul’ Arbitration Agreement

emphasizes that the employee’s “decision to accept employment or to continue employment with

U-Haul Co. of Illinois, Inc. constitutes your agreement to be bound by the [Arbitration Agreement].”

Resp. Ex. D (language emphasized in original). The Illinois Supreme Court has held that, even if

an employee does not sign an arbitration agreement or understand it, continuing her employment

constitutes sufficient consideration to bind the employee to an arbitration agreement. Melena v.

Anheuser-Busch, Inc., 219 Ill. 2d 135; 847 N.E.2d 99 (2006).

        Judge Bruce’s decision that the Arbitration Agreement is valid and enforceable is binding

on me. In any event, I would adhere to it as the law of the case and, beyond that, by remaining

employed with U-Haul, Barnhill bound herself to the arbitration policy. Accordingly, Barnhill is

bound by the arbitration agreement.


                                                12
                      2:18-cv-02308-CSB-EIL # 28-2           Page 14 of 16




V.     U-Haul Did Not Waive its Arbitration Agreement

       Barnhill also argues that U-Haul waived its right to compel arbitration because it delayed in

presenting the Arbitration Agreement as a defense to her claim. In his Order, however, Judge Bruce

held that U-Haul had not expressly, or by its conduct, waived the right to arbitrate. Resp. Ex. E at

5-13. In Howsam, the Court suggested that waiver was an issue to be decided by the arbitrator, not

a court. 537 U.S. at 84. Subsequently, however, courts have concluded that the Howsam Court was

only considering waiver as among defenses that arise “from non-compliance with contractual

conditions precedent to arbitration.” Cerna v. Prestress Servs. Indus. LLC, 2011 U.S. Dist. LEXIS

53527 *10; 2011 WL 1884547 (N.D. IL), citing Ehleiter v. Grapetree Shores, Inc., 482 F.3d 207,

219 (3rd Cir. 2007); JPD, Inc. v. Chronimed Holdings, Inc., 539 F.3d 388, 393 (6th Cir. 2008)

(Howsam did not disturb the traditional rule that the court decides questions of waiver through

litigation conduct); Marie v. Allied Home Mortgage, 402 F.3d 1, 13-14 (1st Cir. 2005) (same). In

Cerna, Magistrate Judge Cosbey concluded that “Post-Howsam, the Seventh Circuit Court of

Appeals has continued to decide questions of waiver through litigation conduct without referring the

issue to the arbitrator.” 2011 U.S. Dist. LEXIS 53527 *11, citing Halim v. Great Gatsby's Auction

Gallery, Inc., 516 F.3d 557, 561-62 (7th Cir. 2008); R.J. Corman Derailment Serv., LLC v. Int'l

Union of Operating Eng'rs, 422 F.3d 522, 527 (7th Cir. 2005); Sharif v. Wellness Intern. Network,

Ltd., 376 F.3d 720, 726-27 (7th Cir. 2004).

       It was, therefore, proper for Judge Bruce to decide whether U-Haul waived its right to

arbitration by its litigation conduct. Therefore, like the question of whether the Arbitration

Agreement is valid and enforceable, Judge Bruce’s decision that U-Haul did not waive its right to

arbitration is binding on me. Also, like the question of whether the Arbitration Agreement is valid


                                                13
                      2:18-cv-02308-CSB-EIL # 28-2             Page 15 of 16




and enforceable, I would adhere to Judge Bruce’s decision that U-Haul had not waived its right to

arbitrate as the law of the case in any event. Furthermore, Judge Bruce found that U-Haul moved

to compel arbitration just 22 days after it was served with Barnhill’s district court complaint, in a

motion that was U-Haul’s first substantive response to Barnhill’s suit. Resp. Ex. E at 7. Based on

those facts, Judge Bruce concluded that U-Haul had not waived its right to arbitrate by its litigation

conduct. Id. at 7-9. That is compelling confirmation that U-Haul did not delay in presenting the

Arbitration Agreement.

       As she does in this arbitration, however, Barnhill argued in the federal district court that U-

Haul waived its right to arbitrate by not raising the Arbitration Agreement in the EEOC

administrative proceedings prior to the litigation. But Judge Bruce concluded that the waiver

question is measured by how soon a defendant moves to compel compliance with an arbitration

agreement after commencement of judicial proceedings, not the EEOC administrative proceedings.

Id. at 12-13. Judge Bruce’s analysis is confirmed by U-Haul’s Arbitration Agreement which

expressly provides that “[t]he arbitration process is limited to disputes, claims or controversies that

a court of law would be authorized to entertain or would have jurisdiction over to grant relief . . .

.” Resp. Ex. D at 2 (emphasis added).4     Accordingly, even if I were not bound by Judge Bruce’s


       4
                In this forum, Barnhill argues that U-Haul should have raised the Arbitration
Agreement in an administrative law judge’s hearing on her claim for unemployment insurance that
was heard on October 5, 2016. Since U-Haul’s Arbitration Agreement applies only to judicial
proceedings, not administrative proceedings, the Arbitration Agreement would have had no
relevance in the unemployment insurance hearing. Also, unemployment insurance is paid from taxes
collected by the state which, therefore, has an interest in the payment of benefits. See 820 ILCS
405/1506.1. Accordingly, no private agreement between an employer and employee could divest
the state from conducting its own hearings to decide on the receipt of unemployment insurance.
Thus, not only for the reasons Judge Bruce identified, but because of the nature of unemployment
insurance, the administrative law judge’s unemployment insurance hearing was not a forum in which
U-Haul would have had any reason to raise its Arbitration Agreement.

                                                  14
                         2:18-cv-02308-CSB-EIL # 28-2          Page 16 of 16




decision that U-Haul has not waived its right to arbitration, and even if I did not adhere to his

decision based on the law of the case doctrine, I would do so because his decision is firmly based

in the applicable law.

                                          CONCLUSION

       Pursuant to the AAA’s Rule 19, I find that U-Haul has made a sufficient showing that its

motion to dismiss is likely to dispose of the issues in this case. Furthermore, treating that motion

as one for summary judgment under Rule 19, U-Haul’s motion is granted and Barnhill’s demand for

arbitration is, therefore, dismissed with prejudice.



DATED: January 4, 2021

                                               /s/ Jeffrey B. Gilbert
                                                    Arbitrator
Jeffrey B. Gilbert
JOHNSON, JONES, SNELLING,
        & GILBERT, P.C.
325 N. LaSalle St., Suite 350
Chicago, IL 60654
(312) 578-8100
jgilbert@jjsgd.com




                                                 15
